Case: 13-50155      Document: 00512446850         Page: 1    Date Filed: 11/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50155
                                  Summary Calendar
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
UNITED STATES OF AMERICA,                                                   November 19, 2013

                                                 Plaintiff-Appellee            Lyle W. Cayce
                                                                                    Clerk
v.

JESUS CONTRERAS-CANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-2102-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Jesus Contreras-Cano pleaded guilty, without a plea agreement, to
importation and possession with intent to distribute more than 50 kilograms
of marijuana, in violation of 21 U.S.C. §§ 841 and 952, and he was sentenced
to 30 months of imprisonment and three years of supervised release.
Contreras-Cano argues that the district court should have granted him the
minor participant adjustment under U.S.S.G. § 3B1.2(b) because he was less


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50155      Document: 00512446850     Page: 2   Date Filed: 11/19/2013


                                   No. 13-50155

culpable than the other participants in the offense. He contends that he was a
mere courier hired to drive a truck that others loaded to a place others told him
to go.
         Contreras-Cano pleaded guilty to importation and possession with intent
to distribute more than 50 kilograms of marijuana. Although his role may have
been less culpable than others in the broader conspiracy, his role in actually
bringing the marijuana across the border was integral to his offenses. As the
district court noted, Contreras-Cano was paid to carry loads of marijuana
across the border six times, and was paid even more to transport the marijuana
deep into the interior of the United States. The district court did not clearly
err in finding that Contreras-Cano was not entitled to a minor participant
adjustment. See United States v. Silva-De Hoyos, 702 F.3d 843, 847 (5th Cir.
2012).
         AFFIRMED.




                                        2